DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed October 14, 2020 and February 1, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-11, 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-11, 15-18 of U.S. Patent No. 10,841,280. Claims 1-4, 8-11, 15-18 of the instant application are anticipated by patent claims 1-4, 8-11, 15-18 in that claims 1-4, 8-11, 15-18 of the patent contain all the limitations of claims 1-4, 8-11, 15-18 of the instant application. Therefore, claims 1-4, 8-11, 15-18 of the application are not patently distinct from the earlier patent claims and as such is unpatentable for obvious-type double patenting.

US Application – 17/070,014
1. A method, comprising: receiving, by a proxy server executing on a user device, a secure communication from an application, the application executing on the user device also executing the proxy server; decrypting, by the proxy server, the secure communication from the application using a first trust certificate associated with the proxy server and the application, the secure communication including a request for a network resource located at a network server, the network server having a network address; 

determining, by the proxy server, whether the request for the network resource is permitted; and when the request for the network resource is permitted: communicating securely, by the proxy server, with the network server at the network address to retrieve the network resource using a second trust certificate associated with the proxy server and the network server; 



and communicating securely, by the proxy server, with the application to forward the network resource using the first trust certificate associated with the proxy server and the application. 

2. The method of claim 1, further comprising: installing, on the user device, a smart agent configured to manage secure communications on the user device by registering the user device with a management server; and configuring, by the smart agent, the proxy server on the user device.
3. The method of claim 2, further comprising installing, by the smart agent, the first trust certificate associated with the application and the proxy server.

4. The method of claim 3, wherein the step of installing the first trust certificate comprises at least one of: installing the first trust certificate in an independent certificate store for the application; or installing the first trust certificate in an operating system certificate store.


8. A computer program product, comprising: a non-transitory computer readable medium comprising code to perform steps comprising: receiving, by a proxy server executing on a user device, a secure communication from an application, the application executing on the user device also executing the proxy server; decrypting, by the proxy server, the secure communication from the application using a first trust certificate associated with the proxy server and the application, the secure communication including a request for a network resource located at a network server, the network server having a network address; determining, by the proxy server, whether the request for the network resource is permitted; and when the request for the network resource is permitted: communicating securely, by the proxy server, with the network server at the network address to retrieve the network resource using a second trust certificate associated with the proxy server and the network server; and communicating securely, by the proxy server, with the application to forward the network resource using the first trust certificate associated with the proxy server and the application.


9. The computer program product of claim 8, wherein the medium further comprises code to perform steps comprising: installing, on the user device, a smart agent configured to manage secure communications on the user device by registering the user device with a management server; and configuring, by the smart agent, the proxy server on the user device.

10. The computer program product of claim 9, wherein the medium further comprises code to perform steps comprising installing, by the smart agent, the first trust certificate associated with the application and the proxy server.


11. The computer program product of claim 10, wherein the step of installing the first trust certificate comprises at least one of: installing the first trust certificate in an independent certificate store for the application; or installing the first trust certificate in an operating system certificate store.

15. An apparatus, comprising: a memory; and a processor coupled to the memory, wherein the processor is configured by code in the memory to execute a proxy server to perform steps comprising: receiving a secure communication from an application, the application executing on the user device also executing the proxy server; decrypting the secure communication from the application using a first trust certificate associated with the proxy server and the application, the secure communication including a request for a network server, the network server having a network address; determining, by the proxy server, whether the request for the network resource is permitted; and when the request for the network resource is permitted: communicating securely with the network server at the network address to retrieve the network resource using a second trust certificate associated with the proxy server and the network server; and communicating securely with the application to forward the network resource using the first trust certificate associated with the proxy server and the application.


16. The apparatus of claim 15, wherein the processor is further configured to perform steps comprising: installing, on the user device, a smart agent configured to manage secure communications on the user device by registering the user device with a management server; and configuring, by the smart agent, the proxy server on the user device.

17. The apparatus of claim 16, wherein the processor is further configured to perform steps comprising installing, by the smart agent, the first trust certificate associated with the application and the proxy server.

18. The apparatus of claim 17, wherein the step of installing the first trust certificate comprises at least one of: installing the first trust certificate in an independent certificate store for the application; or installing the first trust certificate in an operating system certificate store.

US Patent – 10,841,280
1. A method, comprising: receiving, by a proxy server executing on a user device, a secure communication from an application, the application executing on the user device also executing the proxy server; decrypting, by the proxy server, the secure communication from the application using a first trust certificate associated with the proxy server and the application, the secure communication including a request for a network resource located at a network address; 



comparing, by the proxy server, the network address to a list of network addresses to determine whether communication with a network server at the network address is permitted; and when communication with the network server is permitted: communicating securely, by the proxy server, with the network server at the network address to retrieve the network resource using a second trust certificate associated with the proxy server and the network server to obtain the network resource; and communicating securely, by the proxy server, with the user device to forward the network resource using the first trust certificate associated with the proxy server and the application.

2. The method of claim 1, further comprising: installing, on the user device, a smart agent configured to manage secure communications on the user device by registering the user device with a management server; and configuring, by the smart agent, the proxy server on the user device.
3. The method of claim 2, further comprising installing, by the smart agent, the first trust certificate for communicating securely between the application and the proxy server.
4. The method of claim 3, the step of installing the first trust certificate comprising installing the first trust certificate in an independent certificate store for the application, the application using the independent certificate store to communicate securely with the proxy server.

8. A computer program product, comprising: a non-transitory computer readable medium comprising code to perform steps comprising: receiving, by a proxy server executing on a user device, a secure communication from an application, the application executing on the user device also executing the proxy server; decrypting, by the proxy server, the secure communication from the application using a first trust certificate associated with the proxy server and the application, the secure communication including a request for a network resource located at a network address; comparing, by the proxy server, the network address to a list of network addresses to determine whether communication with a network server at the network address is permitted; and when communication with the network server is permitted: communicating securely, by the proxy server, with the network server at the network address to retrieve the network resource using a second trust certificate associated with the proxy server and the network server to obtain the network resource; and communicating securely, by the proxy server, with the user device to forward the network resource using the first trust certificate associated with the proxy server and the application.

9. The computer program product of claim 8, wherein the medium further comprises code to perform steps comprising: installing, on the user device, a smart agent configured to manage secure communications on the user device by registering the user device with a management server; and configuring, by the smart agent, the proxy server on the user device.

10. The computer program product of claim 9, wherein the medium further comprises code to perform steps comprising installing, by the smart agent, the first trust certificate for communicating securely between the application and the proxy server.

11. The computer program product of claim 10, the step of installing the first trust certificate comprising installing the first trust certificate in an independent certificate store for the application, the application using the independent certificate store to communicate securely with the proxy server.

15. An apparatus, comprising: a memory; and a processor coupled to the memory, wherein the processor is configured by code in the memory to execute a proxy server to perform steps comprising: receiving a secure communication from an application, the application executing on the user device also executing the proxy server; decrypting the secure communication from the application using a first trust certificate associated with the proxy server and the application, the secure communication including a request for a network resource located at a network address; comparing the network address to a list of network addresses to determine whether communication with a network server at the network address is permitted; and when communication with the network server is permitted: communicating securely with the network server at the network address to retrieve the network resource using a second trust certificate associated with the proxy server and the network server to obtain the network resource; and communicating securely with the user device to forward the network resource using the first trust certificate associated with the proxy server and the application.

16. The apparatus of claim 15, wherein the processor is further configured to perform steps comprising: installing, on the user device, a smart agent configured to manage secure communications on the user device by registering the user device with a management server; and configuring, by the smart agent, the proxy server on the user device.

17. The apparatus of claim 16, wherein the processor is further configured to perform steps comprising installing, by the smart agent, the first trust certificate for communicating securely between the application and the proxy server.

18. The apparatus of claim 17, the step of installing the first trust certificate comprising installing the first trust certificate in an independent certificate store for the application, the application using the independent certificate store to communicate securely with the proxy server.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent 20160285832 granted to Petrov et al.
Regarding claim 1, Petrov meets the claimed limitations as follows:
“A method, comprising: 
receiving, by a proxy server executing on a user device, a secure communication from an application, the application executing on the user device also executing the proxy server;” see [0014] (. . . the proxy server receives the request from the application . . ) and Figure 1, elements 120 and 130.
“decrypting, by the proxy server, the secure communication from the application using a first trust certificate associated with the proxy server and the application, the secure communication including a request for a network resource located at a network server, the network server having a network address;” see paragraph [0016] (. . . proxy server has access to a private key related to the certificate associated with the application that may be used for decrypting encrypted information . . .); [0014]-[0015] (. . .proxy server generates the second requests by determining a real network address corresponding to identification of the platform service as received with the first request. . .) and [0025] (. . . When the proxy server receives the request for secure remote consumption of the platform service, the proxy server uses the identification provided by the application defining the platform service and searches for a mapping between the provided identification and a real network address of the platform service in the service catalog . . .)
“determining, by the proxy server, whether the request for the network resource is permitted;” see paragraph [0025] (. . . The authorization between the platform service and the proxy server may be performed and access for consumption of the platform service by the application may be granted after successful authorization. . .)
“and when the request for the network resource is permitted: communicating securely, by the proxy server, with the network server at the network address to retrieve the network resource using a second trust certificate associated with the proxy server and the network server; ” see paragraph [0029] (. . . The authorization between the platform service and the proxy server may be performed and access for consumption of the platform service by the application may be granted after successful authorization. . .)
“and communicating securely, by the proxy server, with the application to forward the network resource using the first trust certificate associated with the proxy server and the application.” see paragraph [0033] (. . . the proxy server mutually authenticates with the platform service. The proxy server performs the mutual authentication with the platform service through verification of certificates. The verification of the application certificate may be performed based on verification of the certificate of the signing authority of the application certificate. The verification of the service certificate may be performed based on verification of the certificate of the signing authority of the service certificate. During the verification of certificates, mutual trust in the identity of the parties in the communication, namely the proxy server and the platform service is confirmed. . . the proxy server receives access to communicate with the platform service and provide consumption of the platform service to the application.)

Examiner Note:
The claimed first trust certificate is considered to be equivalent to the certificate related to the application.
The claimed second trust certificate is considered to be equivalent to the certificate related to the platform service.

Regarding claim 2, Petrov meets the claimed limitations as follows:
“The method of claim 1, further comprising: installing, on the user device, a smart agent configured to manage secure communications on the user device by registering the user device with a management server; and configuring, by the smart agent, the proxy server on the user device.” see paragraph [0025] and Figure 3.



Examiner Note:
	The platform controller 310 is considered to be equivalent to the claimed smart agent.
 
Regarding claim 3, Petrov meets the claimed limitations as follows:
“The method of claim 2, further comprising installing, by the smart agent, the first trust certificate associated with the application and the proxy server.” see paragraphs [0025]; [0029] and Figure 3.
Regarding claim 4, Petrov meets the claimed limitations as follows:
“The method of claim 3, wherein the step of installing the first trust certificate comprises at least one of: installing the first trust certificate in an independent certificate store for the application; or installing the first trust certificate in an operating system certificate store.” see paragraphs [0025]; [0029] and Figure 3. 

Claims 8-11 are computer program product claims that are substantially equivalent to method claims 1-4. Therefore claims 8-11 are rejected by a similar rationale.

Claims 15-18 are computer program product claims that are substantially equivalent to method claims 1-4. Therefore claims 15-18 are rejected by a similar rationale.



Allowable Subject Matter
Claims 5-7, 12-14 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 5, the cited prior art fails to specifically teach the method of claim 1, wherein when the request for the network resource is not permitted: dropping the request from the application for the network resource; and transmitting, to the application, a message indicating the network resource is unavailable.
With respect to claim 6, the cited prior art fails to specifically teach the method of claim 1, wherein determining whether the request for the network resource is permitted comprises applying a web filtering policy to the request, the method further comprising receiving, from a management server, an update to the web filtering policy.
With respect to claim 7, the cited prior art fails to specifically teach the method of claim 1, wherein determining whether the request for the network resource is permitted comprises applying a web filtering policy to the request, the method further comprising transmitting, to a management server, a log of requests denied during the applying of the web filtering policy.
With respect to claim 12, the cited prior art fails to specifically teach the computer program product of claim 8, wherein when the request for the network resource is not permitted: dropping the request from the application for the network resource; and transmitting, to the application, a message indicating the network resource is unavailable.
With respect to claim 13, the cited prior art fails to specifically teach the computer program product of claim 9, wherein determining whether the request for the network resource is permitted comprises applying a web filtering policy to the request, the method further comprising receiving, from a management server, an update to the web filtering policy.
With respect to claim 14, the cited prior art fails to specifically teach the computer program product of claim 9, wherein determining whether the request for the network resource is permitted comprises applying a web filtering policy to the request, the method further comprising transmitting, to a management server, a log of requests denied in the applying of the web filtering policy.
With respect to claim 19, the cited prior art fails to specifically teach the apparatus of claim 15, wherein when the request for the network resource is not permitted: dropping the request from the application for the network resource; and transmitting, to the application, a message indicating the network resource is unavailable. 
With respect to claim 20, the cited prior art fails to specifically teach the apparatus of claim 15, wherein determining whether the request for the network resource is permitted comprises applying a web filtering policy to the request, the method further comprising receiving, from a management server, an update to the web filtering policy.
With respect to claim 21, the cited prior art fails to specifically teach the apparatus of claim 15, wherein determining whether the request for the network resource is permitted comprises applying a web filtering policy to the request, the method further comprising transmitting, to a management server, a log of requests denied in the applying of the web filtering policy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437